UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7096



ANTHONY M. ENRIQUEZ,

                                             Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; CHARLES M. CONDON,
Attorney General of State of South Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(CA-98-1840-3-24BC)


Submitted:   January 11, 2000             Decided:   February 1, 2000


Before MURNAGHAN and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony M. Enriquez, Appellant Pro Se. Derrick K. McFarland, OF-
FICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony M. Enriquez appeals the district court’s order dis-

missing his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998).    Appellant’s case was referred to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).      The magistrate judge

recommended that the Respondents’ motion for summary judgment be

granted and the petition dismissed. Appellant, who was represented

by   counsel,   failed   to   object   to   the   magistrate    judge’s

recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation. See Wells v. Shriners Hosp., 109

F.3d 198, 201 (4th Cir. 1997).     See generally Thomas v. Arn, 474

U.S. 140 (1985).   Appellant has waived appellate review by failing

to file objections to the magistrate’s recommendation.     We accord-

ingly deny a certificate of appealability and dismiss the appeal.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                               DISMISSED




                                  2